— Order, Supreme Court, New York County (Helen E. Freedman, J.), entered July 14, 2008, which denied defendant’s motion to dismiss the complaint for failure to state a cause of action, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
The explicit language of the contract between the parties precludes any recovery by plaintiff. Concur — Friedman, J.P., Nardelli, Catterson and DeGrasse, JJ.